DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 02/16/2021 where: 
Applicants elects to prosecute Species I (claims 1-8 and 16-20) drawn to a method and system for implementing a policy-based printing system. Election of Group I is made without traverse. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/2/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida et al. (US 2016/0212131, hereinafter Nishida) in view Lim (US 2007/0156659). 

Regarding claim 1, Nishida teaches: A policy-based printing method ([0079], a method in accordance with the present disclosure) comprising:  
authenticating a user of a mobile application on a mobile device ([0082], mobile telephone) to send a request to a private server using a public server (fig. 5, S101, [0053], When a user inputs a login request on the login screen at the user terminal 10, the login control unit 11 sends an authentication request including user identification information, such as the user name and the password input of the user, with the login request to the authentication server 30 (S101). [0017], A network as discussed in the present disclosure may comprise any conventional terrestrial or wireless communications network. The network may be a private network, such as a LAN or WAN, or may be a public network, such as the Internet);   
sending a code from the public server to the mobile application corresponding to the document ([0039], The response includes authority information issued by the storage server 40 to identify each process target data and to indicate authority to process the job data. Such processing may be, for example, printing the job data. The authority information may include the identification information such as a "personal identification number (PIN) code". For example, the PIN code may 4-digit number or any digit code including character or symbol. The PIN code may be used to identify each process target data); 
receiving the code at the public server from a printing device ([0043], The response sending unit 43 sends a response including the PIN code generated by the pin code generating unit 42 to the user 
determining that the code is valid at the public server ([0066], In response to the acquisition request, the job data providing unit 44 of the storage server 40 acquires the process target data associated with the PIN code designated by the acquisition request from the job data storage 46. The job data providing unit 44 sends the acquired process target data to the image forming apparatus 20 as a response to the acquisition request (S208).);  
sending the document to the printing device if the code is valid ([0044], In response to receiving the PIN code sent by the image forming apparatus 20, job data providing unit 44 sends the process target data associated with the PIN code, received from the image forming apparatus 20, to the image forming apparatus 20. The job data deleting unit 45 deletes the process target data, in which is transmitted to the image forming apparatus 20 has and having been successfully printed by image forming apparatus 20); and  
printing the document at the printing device ([0068], When the job data acquiring unit 223 acquires the process target data sent by the storage server 40, the print control unit 224 controls process of printing the acquired process target data (S209). 
 
Nishida does not explicitly teach: selecting a document stored on the private server using the mobile application; 
applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to the user and is stored at the private server; and 
downloading the document to the public server from the private server.


applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to the user and is stored at the private server ([0049,0301], Access policies are typically deployed to servers (e.g., file servers), client computers (e.g., laptops or desktops), or both. For example, an access policy on a file server controls whether users are allowed to create, read, update, or delete documents that are stored on that file server); and 
downloading the document to the public server from the private server ([0012, 0049], While in one embodiment, communication network 124 is the Internet, in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Applications such as document management systems require a user to check a document in and out of a library system. Once the document has been checked out, it can be distributed and modified in any manner.). 
  
The motivation for the combination is that Nishida and Lim are in the same field of endeavor, namely method for securing document printing. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishida to include selecting a document stored on the private server using the mobile application; applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to 

Regarding claim 2, Nishida and Lim teach: The policy-based printing method of claim 1, further comprising generating the code at the public server (Nishida, [0039], The response includes authority information issued by the storage server 40 to identify each process target data and to indicate authority to process the job data. Such processing may be, for example, printing the job data. The authority information may include the identification information such as a "personal identification number (PIN) code". For example, the PIN code may 4-digit number or any digit code including character or symbol. The PIN code may be used to identify each process target data and [0017], The network may be a private network, such as a LAN or WAN, or may be a public network, such as the Internet).

Regarding claim 3, Nishida and Lim teach: The policy-based printing method of claim 1, wherein the code is an alphanumeric code (Nishida, [0039], The response includes authority information issued by the storage server 40 to identify each process target data and to indicate authority to process the job data. Such processing may be, for example, printing the job data. The authority information may include the identification information such as a "personal identification number (PIN) code". For example, the PIN code may 4-digit number or any digit code including character or symbol. The PIN code may be used to identify each process target data).




Regarding claim 5, Nishida and Lim teach: The policy-based printing method of claim 3, further comprising entering the code at a kiosk connected to the printing device ([0368], For example, some workstations may be designated as public workstations and more security is used when a user or person accesses information of the system using a public workstation. Devices may also include types of devices such as laptops, desktops, personal digital assistants, smart phones, information kiosks). 

Regarding claim 6, Nishida and Lim teach: The policy-based printing method of claim 1, wherein the authenticating includes storing an authentication token at the mobile device (Nishida, see fig. 6 and [0054] The generated PIN code is a different value from other PIN codes stored in the job data storage 46. The pin code generating unit 42 stores the generated unique pin code in the job data storage in association with the process target data stored at the step S104. Then, the response sending unit 43 sends a response including the generated PIN code to the user terminal 10 (S106). The response receiving unit 13 of the user terminal 10 receives the response including the generated PIN code.).









Claim 16 is rejected for reasons similar to claim 1 above.

Regarding claim 19, Nishida and Lim teach: The policy-based printing system of claim 16, further configured to provide a print job list including the document (Nishida, [0063], to acquire a list of bibliographic information of the process target data (a job list) that is designated by the one or more PIN codes included in the received PIN code list.).

Regarding claim 20, Nishida and Lim teach: The policy-based printing system of claim 19, wherein the code is an alphanumeric code (Nishida, [0039], The response includes authority information issued by the storage server 40 to identify each process target data and to indicate authority to process the job data. Such processing may be, for example, printing the job data. The authority information may include the identification information such as a "personal identification number (PIN) code". For example, the PIN code may 4-digit number or any digit code including character or symbol. The PIN code may be used to identify each process target data) or a graphical code. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida et al. (US 2016/0212131, hereinafter Nishida) in view Lim (US 2007/0156659) and further in view of Dearing et al. (US 2015/0287113, hereinafter Dearing).

Regarding claim 17, Nishida and Lim teach: The policy-based printing system of claim 16.


	However, Dearing teaches: further configured to send the document to the kiosk connected to the printing device before the document is sent to the printing device ([0014], In some instances, the portal may be a kiosk or other computing device designed for use with SFDS and In another exemplary embodiment, a provider may use a portal to respond to requests and/or receive documents and/or other materials for fulfilling a request. For example, a provider may access a portal to search for requests that the provider would like to respond to. The portal may display requests in anonymized form (e.g., without identifying the source of the request). In some instances, the portal may request identifying information from the provider to determine which requests the provider may have access to. After the provider has been approved to respond to a request, the portal may print and/or electronically send a unique identifier for use in sending the requested item). 

The motivation for the combination is that Nishida, Lim and Dearing are in the same field of endeavor, namely method for securing document printing. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishida and Lim to include further configured to send the document to the kiosk connected to the printing device before the document is sent to the printing device as taught by Dearing. The motivation/suggestion would have been to further enhance/improve the method for secure printing of document since doing so would allow for securely sending a document to a kiosk to respond to a request in order print the document after the request have been approved.  

Regarding claim 18, Nishida, Lim and Dearing teach: The policy-based printing system of claim 17, further configured to connect to the kiosk after the download of the document from the public server (Dearing, [0014], The portal may display requests in anonymized form (e.g., without identifying the source of the request). In some instances, the portal may request identifying information from the provider to determine which requests the provider may have access to. After the provider has been approved to respond to a request, the portal may print and/or electronically send a unique identifier for use in sending the requested item.). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida et al. (US 2016/0212131, hereinafter Nishida) in view Lim (US 2007/0156659) and further in view of Minakawa et al. (US 2019/0196761, hereinafter Minakawa). 

Regarding claim 7, Nishida and Lim teach: The policy-based printing method of claim 1.
Nishida and Lim do not explicitly teach: wherein the code includes a graphical code to display on the mobile device.

However, Minakawa teach: wherein the code includes a graphical code to display on the mobile device (Minakawa, [0022], The mobile device 102, by capturing a QR code image that the printer 101 displays with a camera).  

The motivation for the combination is that Nishida, Lim and Minakawa are in the same field of endeavor, namely method for securing document printing. 




Regarding claim 8, Nishida, Lim and Minakawa teach: The policy-based printing method of claim 7, further comprising scanning the graphical code at the printing device (Minakawa, [0022], The mobile device 102, by capturing a QR code image that the printer 101 displays with a camera, can obtain encoded information, in other words communication parameters for connecting to the wireless network 103 and a public key used in DPP) or a kiosk connected to the printing device. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675